TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00692-CV



                                  David Z. Hernandez, Appellant

                                                 v.

                                  Elm Ridge Apartments, Appellee


              FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
           NO. C-1-CV-15-008088, HONORABLE TODD T. WONG, JUDGE PRESIDING



                                 MEMORANDUM OPINION


                On the parties’ joint motion, this cause has been abated in aid of settlement

negotiations.1 The parties have now filed a joint agreed motion advising this Court that they have

succeeded in settling the underlying dispute and requesting that we “dismiss this appeal pursuant to

their settlement agreement” and order “that costs be assessed against the party incurring the same.”

We grant the motion, dismiss the appeal,2 and order that each party bear its own costs.3




       1
         See Hernandez v. Elm Ridge Apts., No. 03-15-00692-CV, 2016 WL 1039007
(Tex. App.—Austin Mar. 11, 2016, no pet. h.) (mem. op.).
       2
           See Tex. R. App. P. 42 .1(a)(2)(A).
       3
           See id. R. 42.1(d).
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Bourland

Dismissed on Joint Motion

Filed: April 6, 2016




                                              2